10/07/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0429



                              No. DA 22-0429

DUANE BURCHILL,

           Petitioner and Appellant,

     v.

STATE OF MONTANA,

           Respondent and Appellee.


                                 ORDER

     Upon consideration of Appellant’s motion to supplement the

record, and good cause appearing,

     IT IS HEREBY ORDERED that the Clerk of this Court shall place

the following transcripts in the file of this Court in this cause:

           Transcript on appeal in DA 18-0193




                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                       October 7 2022